Citation Nr: 1519243	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-26 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from January 1992 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.  At the hearing, the Veteran submitted additional evidence in support of his claims, along with a waiver of initial agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeals with the exception of VA treatment records dated through June 2012, which were considered by the AOJ in the July 2012 rating decision and July 2013 statement of the case.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that he suffers from hearing loss and tinnitus as a result of in-service noise exposure.  Specifically, he contends that he was exposed to excessive noise consisting of helicopters taking off and landing as a result of his duties of performing maintenance on helicopters as well as from aircraft and the exhaust while stationed aboard the U.S.S. America.  The Board notes that the Veteran's rating of yeoman is among those listed in the Department of Defense's Duty MOS Noise Exposure Listing.  Moreover, his service treatment records include an August 1994 audiogram in which it was noted that the Veteran was routinely exposed to hazardous noise.  He further contends that he began experiencing hearing loss and tinnitus during service and that such have continued to the present time.  Therefore, the Veteran claims that service connection for such disorders is warranted.

A June 2012 VA audiology examiner diagnosed bilateral hearing loss for VA purposes, but opined that it was less likely than not that such was the result of his service as his enlistment and discharge audiograms showed normal hearing bilaterally and that there were no significant threshold shifts.  The examiner further opined that it was less likely than not that the Veteran's currently diagnosed tinnitus was a result of his service as he had normal hearing at discharge and his military occupational specialty of yeoman had a low probability of noise exposure.

However, the Board finds that such opinion is inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination was inadequate where the examiner did not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Moreover, the examiner did not address the impact, if any, of the Veteran's post-service ear surgery on his claimed disabilities nor did she address the results of an August 1994 audiogram in which there is an indication of a significant hearing threshold shift.  Therefore, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's statements, the August 1994 hearing test and the post-service ear surgery.

With regards to the post-service treatment records, a February 1999 VA treatment note indicates that the Veteran had undergone a stapedotomy one month ago.  It is not clear from the record which facility performed this procedure.  In addition, he reported that he had been treated for an ear infection in a December 1996 Annual Certificate of Physical Condition.  The treatment provider is not clear from the record.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed bilateral hearing loss and tinnitus since service, to include the facility or procedure that had performed the stapedotomy.  Thereafter, any identified records should be obtained.  

Finally, due to the length of time which will elapse on remand, updated VA treatment records from the Denver VA Medical Center dated from June 2012 to the present should be obtained for consideration in the Veteran's appeals.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any non-VA provider who had treated him for his claimed bilateral hearing loss and/or tinnitus since service, to include the provider who had performed his 1999 stapedotomy and treated him for his 1996 ear infection, and provide appropriate authorization so that any such private treatment records could be obtained.  Make at least two (2) attempts to obtain records from this source. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all treatment records from the Denver VA Medical Center dated from June 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the June 2012 VA examiner for an addendum opinion.  If the examiner who drafted the June 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss and/or tinnitus are related to his in-service acoustic trauma.  In this regard, the examiner must consider the fact that the Veteran's MOS is among those listed in the Department of Defense Duty MOS Noise Exposure Listing and an August 1994 audiogram noted that he was routinely exposed to hazardous noise.  The examiner should also specifically consider the impact, if any, of the Veteran's post-service stapedotomy on his claimed disabilities as well as the August 1994 hearing test in which a significant threshold shift was noted.

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

